Case 4:18-cv-00519-ALM Document 114 Filed 07/13/20 Page 1 of 2 PageID #: 3623




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

               Plaintiffs,
                                                       C.A. No. 4:18-cv-00519-ALM
       v.

BANK OF AMERICA, N.A.,                                 JURY TRIAL DEMANDED

Defendant.


              REQUEST FOR TERMINATION OF ELECTRONIC NOTICE

       Pursuant to Local Rule 11(e), Mark N. Reiter, Neema Jalali, Andrew William Robb,

Jordan Bekier, Omar Farooq Amin, and Ashbey N. Morgan, respectfully request to terminate

receipt of electronic notices in the above-captioned case, as they have been withdrawn as counsel

of record for Defendant Bank of America, N.A. (Dkt. #106).
Case 4:18-cv-00519-ALM Document 114 Filed 07/13/20 Page 2 of 2 PageID #: 3624




Dated: July 13, 2020                     By: /s/ Mark N. Reiter
                                             Mark N. Reiter
                                             Texas State Bar No. 16759900
                                             mreiter@gibsondunn.com
                                             Ashbey N. Morgan
                                             Texas State Bar No. 24106339
                                             anmorgan@gibsondunn.com
                                             GIBSON, DUNN & CRUTCHER LLP
                                             2001 Ross Avenue, Suite 2100
                                             Dallas, TX 75201-6912
                                             Telephone: 214.698.3100
                                             Facsimile: 214.571.2907

                                               Neema Jalali
                                               njalali@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
                                               555 Mission Street, Suite 3000
                                               San Francisco, CA 94105
                                               Telephone: 415.393.8200
                                               Facsimile: 415.374.8409


                                               Attorneys for Defendant



                                CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

have consented to electronic service on July 13, 2020.



                                                    /s/ Mark N. Reiter
                                                    Mark N. Reiter




                                                2
